EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicholaus Rericha on 6/2/22. The claims have been amended as follows:

In claim 1, line 1, “A crash-ready, portable, item compartmentalization device” has been replaced with -- A portable item compartmentalization device --

In claim 14, line 1, “A crash-ready, portable item compartmentalization device” has been replaced with -- A portable item compartmentalization device --

Claims 8-11 have been cancelled.

In all of claims 2-7, 12, 13, and 15-19, in line 1, “The crash-read, portable, item compartmentalization device” has been replaced with -- The portable item compartmentalization device --

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	6/4/22